     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 1     A Limited Liability Partnership
       Including Professional Corporations
 2 JAY T. RAMSEY, Cal. Bar No. 273160
   1901 Avenue of the Stars, Suite 1600
 3 Los Angeles, California 90067-6055
   Telephone: 310.228.3700
 4 Facsimile: 310.228.3701
   jramsey@sheppardmullin.com
 5
   KLEIN MOYNIHAN TURCO LLP
 6 BRIAN P. ASTRUP (admitted pro hac vice)
   450 Seventh Avenue, 40th Floor
 7 New York, New York 10123
   Telephone: 212-246-0900
 8 Facsimile: 212-216-9559
   bastrup@kleinmoynihan.com
 9
     Attorneys for Defendants
10 FREEDOM FINANCIAL NETWORK, LLC,
     FREEDOM DEBT RELIEF, LLC, FLUENT,
11 INC., and LEAD SCIENCE, LLC
12                               UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                      OAKLAND DIVISION
     DANIEL BERMAN,                              Case No.: 4:18-CV-01060-YGR
15
                   Plaintiff,                      DECLARATION OF TOM
16                                                 MARTINDALE IN SUPPORT OF
            v.                                     OPPOSITION TO MOTION FOR CLASS
17                                                 CERTIFICATION
   FREEDOM FINANCIAL NETWORK, LLC,
18
   FREEDOM DEBT RELIEF, LLC, FLUENT,
19 INC., and LEAD SCIENCE, LLC,
20
                   Defendants.
21
22
23
24
25
26
27
28
     {00132223;1}
                                                          DECLARATION OF TOM MARTINDALE
 1 I, TOM MARTINDALE, hereby declare:
 2          1.      I am over the age of eighteen and have personal knowledge of all facts set forth in

 3 this Declaration. If called as a witness, I could testify competently to such facts under oath.
 4          2.      At all relevant times, I have been a Partner of Defendant Lead Science, LLC

 5 (“Drips”). I make this Declaration based on my own personal knowledge obtained through the
 6 course of my employment at Drips.
 7          3.      I have reviewed the pleadings including the Second Amended Complaint and

 8 Motion for Class Certification filed by Daniel Berman (“Plaintiff”) in the above-captioned matter,
 9 and I am familiar with the allegations and claims asserted therein. I make this declaration in support
10 of Defendants’ Opposition to Plaintiff’s Motion for Class Certification.
11          4.      In 2017, Defendant Fluent, Inc. (“Fluent”) engaged Drips in order to utilize Drips’

12 platform for a marketing campaign between Fluent and Defendants Freedom Financial, LLC and
13 Freedom Debt Relief, LLC (“Freedom”).
14          5.      On February 14, 2018, Plaintiff’s telephone number (510-326-9945) was contacted

15 by Fluent using Drips’ platform in connection with the Freedom/Fluent marketing campaign.
16          6.      Plaintiff’s telephone number was never contacted after February 14, 2018 using

17 Drips’ platform. Plaintiff’s phone number is on Drips’ do-not-call list and will never be contacted
18 again, even if Plaintiff’s phone number is used to register in connection with a different marketing
19 campaign on behalf of Fluent or any other client.
20          7.      It is my understanding that the Freedom/Fluent marketing campaign ended in April

21 2018. As such, Drips’ platform has not been used to contact any other lead from the
22 Freedom/Fluent marketing campaign.
23          I declare under penalty of perjury under the law of the United States of America that the

24 foregoing is true and correct. Executed March 1, 2019 at Los Angeles, California.
25
26                                                 _______________________
                                                   TOM MARTINDALE
27
28   {00132223;1}
                                                                     DECLARATION OF TOM MARTINDALE
